IN THE SUPREME COURT OF TEXAS
                                              444444444444
                                                No. 18-0329
                                              444444444444

JOY WORSDALE, INDIVIDUALLY AND AS THE PERSONAL REPRESENTATIVE OF THE
           ESTATE OF SCOTT WORSDALE, ET AL., PETITIONERS,

                                                      v.

                         THE CITY OF KILLEEN, TEXAS, RESPONDENT

              4444444444444444444444444444444444444444444444444444
                               ON PETITION FOR REVIEW FROM THE
                        COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS
              4444444444444444444444444444444444444444444444444444


                                       Argued February 21, 2019


       JUSTICE GUZMAN delivered the opinion of the Court, in which CHIEF JUSTICE HECHT,
JUSTICE GREEN, JUSTICE LEHRMANN, JUSTICE DEVINE, JUSTICE BROWN, and JUSTICE BUSBY joined.

       JUSTICE BOYD filed a concurring opinion, in which JUSTICE BLACKLOCK joined.


       The Texas Tort Claims Act provides a limited waiver of governmental immunity but, as part

of the Act’s waiver bargain, requires prompt notice of a claim.1 Prompt notice allows governmental

units to expeditiously undertake remedial measures that may be required to protect the public.

Prompt notice also advances fundamental immunity underpinnings by allowing governmental units

an opportunity to defend against tort claims and allocate resources to resolve potentially meritorious




       1
           TEX. CIV. PRAC. & REM. CODE §§ 101.025, .101.
claims. So, as a jurisdictional prerequisite to suit,2 section 101.101 of the Act requires formal

“notice of a claim” that provides a reasonable description of the claim within six months of the

occurrence, unless the governmental unit has “actual notice that death has occurred, that the claimant

has received some injury, or that the claimant’s property has been damaged.”3

       This wrongful-death case focuses on the actual-notice exception, which we long-ago

construed in Cathey v. Booth4 and Texas Department of Criminal Justice v. Simons5 as requiring a

governmental unit’s “subjective awareness” of its “alleged fault producing or contributing to the

death, injury, or property damage,” meaning “fault as ultimately alleged by the claimant.”6 We hold

that the undisputed evidence here conclusively establishes the governmental unit had actual notice

it may be responsible for the deaths of two motorists whose vehicle struck an unbarricaded dirt

mound completely blocking an unlit country road.

       Within days after the accident, the municipal defendant knew that (1) a crash investigation

identified the particular road hazard and the absence of any warning indicators as contributing to the

accident; (2) maintenance of the road was alleged to be the municipality’s responsibility; and (3) the

municipality had annexed and never officially abandoned the property. Accordingly, not long after

the crash, the municipality swiftly complied with the accident investigator’s instructions to remove



       2
           TEX. GOV’T CODE § 311.034.

       3
           TEX. CIV. PRAC. & REM. CODE § 101.101.
       4
           900 S.W.2d 339, 341 (Tex. 1995).
       5
           140 S.W.3d 338, 343-48 (Tex. 2004).
       6
           Simons, 140 S.W.3d at 339, 347-48; Cathey, 140 S.W.3d at 341.

                                                       2
the dirt mound and install permanent barricades and signage. Because we conclude the municipality

had actual notice as required by section 101.101(c) of the Tort Claims Act, we reverse the court of

appeals’ judgment dismissing the suit for want of jurisdiction and remand the case to the trial court.

In doing so, we decline the invitation to overrule our actual-notice precedent.

                                           I. Background

       Scott Worsdale and Heike King were injured when the motorcycle Worsdale was driving

collided with a large dirt mound spanning the width of Reese Creek Road, an unlit asphalt road in

the City of Killeen, Bell County, Texas (the City). Within days after the crash, the Killeen Police

Department dispatched an officer to conduct an accident investigation.              The investigator

photographed the accident site, including the dirt pile, and constructed a scale diagram of the scene

using 3D laser-mapping technology. In the “Texas Peace Officer’s Crash Report,” the investigator

identified road conditions and alcohol consumption as “contributing factors,” observing:

       This area is dark and not lighted, at the time of the crash the area was dark. Reese
       Creek road is currently blocked by a dirt pile from the ditch on the North side of the
       roadway to the ditch on the south side of the roadway, closing the roadway to
       vehicular traffic for construction. At the time of the crash there were no signs,
       barricades, or cones present to indicate that the roadway was closed to Westbound
       traffic on Reese Creek East of the area of the crash.

       As part of the crash investigation, the officer spoke with several officials from various city

departments, including the deputy city attorney and the city inspector. The main topic of

conversation was responsibility for road maintenance and warning signs.                City officials

acknowledged that the two-lane road had been obstructed for at least two years but denied

responsibility for the blockage. The City explained that barricades and warning signs had not been



                                                  3
erected before the accident due to an ongoing dispute between Bell County and the City over

jurisdiction. Each claimed the other was responsible for maintaining the road.

         Although the city inspector said the City had owned but then abandoned the property, the

city attorney informed the crash investigator that an ordinance would be required to abandon the

road and none could be located. Two days after the accident, the City removed the dirt pile from

the road at the police department’s request and installed permanent road-closure signs and

barricades.       Though Worsdale and King survived the initial impact, King died a month later, and

Worsdale ultimately succumbed to his injuries after lingering for more than a year. The police

department never formally determined who was at fault and instead closed the case when

Worsdale—“the suspect in the case”—died.

         The decedents’ relatives7 sued the City under the Tort Claims Act, alleging the dirt mound

was a “special defect” on the City’s premises.8 The City filed a plea to the jurisdiction based on the

relatives’ failure to provide prompt notice as required under section 101.101 of the Act. The

relatives conceded formal notice under section 101.101(a) was lacking, but maintained the City had

actual notice under section 101.101(c). After considering the undisputed evidence, the trial court

denied the plea.




         7
          The plaintiff relatives are Worsdale’s widow, Joy, individually and as Worsdale’s personal representative;
Worsdale’s parents, James and Betty; King’s parents, Manuel and Ingeborg Martinez; King’s children, Russell, Cody,
and Tiffany King, individually and as personal representative of King’s estate; and Laura Warmbier as next friend of
Sommer Warmbier, King’s minor daughter.
        8
          See TEX. CIV. PRAC. & REM. CODE §§ 101.021(2), .022(b) (special defects include “excavations or obstructions
on highways, roads, or streets”).

                                                          4
        On interlocutory appeal, the court of appeals reversed the trial-court order and dismissed the

case for want of jurisdiction.9 Relying principally on our opinion in the City of Dallas v. Carbajal,10

the court concluded that a traffic-accident report resulting from a routine safety investigation is

insufficient as a matter of law to provide actual notice to a governmental unit.11 The court found the

facts in this case “strikingly similar” to those in Carbajal, because the crash investigation report did

not “expressly or impliedly attribute fault for the accident to the City . . . .”12 Because the evidence

was undisputed, the court decided the issue as a matter of law and held that the evidence was legally

insufficient to establish the City had “subjective awareness . . . of its fault, as ultimately alleged by

[the relatives], in producing or contributing to Worsdale’s and King’s injuries.”13

        We granted the relatives’ petition for review, which asserts the court of appeals misapplied

our actual-notice precedent, including Cathey and Simons, and argues in the alternative we should

overturn our precedent because it conflicts with section 101.101(c)’s plain language.

        The relatives’ primary argument is that the court of appeals misconstrued our precedent as

requiring a governmental unit to subjectively conclude it is actually liable for a loss. They contend

that when assessed under the correct standard—subjective awareness of alleged fault contributing

to the claimant’s injury—the evidence here either establishes or, at a minimum, raises a fact issue



        9
            567 S.W.3d 377, 383 (Tex. App.—Austin 2018).
        10
             324 S.W.3d 537 (Tex. 2010).
        11
567 S.W.3d at 381-82.
        12
             Id.
        13
             Id. (emphasis omitted).

                                                      5
that the City had actual notice. According to the relatives, the City knew about its alleged fault in

contributing to the accident based on (1) the finger pointing between the City and the County

regarding responsibility for maintaining the road, (2) the City’s wide-ranging investigation that

involved its legal counsel and city inspector, (3) the City’s subsequent remedial measures, and

(4) the City’s denial of liability based on its mistaken belief about its ownership of the road. If this

evidence does not at least raise a fact issue about actual notice, the relatives contend it is only

because our actual-notice precedent erroneously interlineates requirements that are not supported

by section 101.101(c)’s plain text, and we should therefore overrule Cathey and its progeny as

wrongly decided.

        Likening this case to Carbajal and our recent opinion in City of San Antonio v. Tenorio,14

the City says subjective knowledge of its fault is lacking as a matter of law. The City, supported by

the State of Texas as amicus curiae, also objects to abrogating our precedent because it correctly

construes the Tort Claims Act’s notice provisions. Citing the doctrine of legislative acceptance, the

State also contends the Legislature has acquiesced to the Court’s interpretation by not changing the

actual-notice statute despite the fact that Cathey has been applied in hundreds of cases over the past

twenty-four years, the Tort Claims Act has been amended in other respects, and at least one other

statute was enacted to alter a core holding in Simons.




        14
             543 S.W.3d 772 (Tex. 2018).

                                                   6
                                                 II. Discussion

                            A. The Tort Claims Act Requires Prompt Notice

         Under the common law, municipalities like the City of Killeen are immune from suit and

liability for damages arising from the performance of governmental functions absent a clear and

unambiguous legislative waiver of immunity.15 The Texas Tort Claims Act waives immunity for

certain tort claims, including premises defects, “to the extent of liability” under the Act.16 Here,

neither the City’s immunity nor the statutory waiver of immunity is at issue. Rather, this appeal

focuses on satisfaction of the Act’s notice requirement—a jurisdictional prerequisite to suit.17

         Section 101.101 of the Act requires that either formal or actual notice precede the filing of

any lawsuit against a governmental unit:

         (a) A governmental unit is entitled to receive notice of a claim against it under this
         chapter not later than six months after the day that the incident giving rise to the
         claim occurred. The notice must reasonably describe:

                    (1) the damage or injury claimed;
                    (2) the time and place of the incident; and
                    (3) the incident.

         (b) A city’s charter and ordinance provisions requiring notice within a charter period
         permitted by law are ratified and approved.




         15
          TEX. GOV’T CODE § 311.034; Wasson Interests, Ltd. v. City of Jacksonville, 559 S.W.3d 142, 146-47 (Tex.
2018); Oncor Elec. Delivery Co. v. Dall. Area Rapid Transit, 369 S.W.3d 845, 849 (Tex. 2012) (“[A] waiver of
governmental immunity must be clear and unambiguous.”).
         16
          TEX. CIV. PRAC. & REM. CODE §§ 101.022, .025; County of Cameron v. Brown, 80 S.W.3d 549, 554 (Tex.
2002) (quoting Tex. Dep’t of Transp. v. Able, 35 S.W.3d 608, 611 (Tex. 2000), which interprets section 101.021 of the
Tort Claims Act).
         17
              See TEX. CIV. PRAC. & REM. CODE § 101.101; TEX. GOV’T CODE § 311.034.

                                                         7
        (c) The notice requirements provided or ratified and approved by Subsections (a)
        and (b) do not apply if the governmental unit has actual notice that death has
        occurred, that the claimant has received some injury, or that the claimant’s property
        has been damaged.18

The relatives do not dispute that compliance with subsection (a) is lacking and do not address

subsection (b), but those “requirements . . . do not apply” when subsection (c) is satisfied, as the

relatives assert here.

        Nearly a quarter century ago, we construed subsection (c)’s actual-notice exception in

Cathey v. Booth.19 Cathey involved a medical-malpractice suit against a county hospital, and the

only evidence the relatives presented to prove the hospital’s actual notice was an expert opinion

formed on the basis of information included in the patient’s medical records.20 We held that the

medical records were insufficient to establish the hospital’s knowledge of its possible culpability

and held that actual notice exists only when the governmental unit has “knowledge of (1) a death,

injury, or property damage; (2) the governmental unit’s alleged fault producing or contributing to

the death, injury, or property damage; and (3) the identity of the parties involved.”21

        In applying the statute, we explicitly rejected an interpretation of “actual notice” that would

“require[] only that a governmental unit have knowledge that a death, an injury, or property damage

ha[d] occurred.”22 For a hospital, such a facile reading of the statute would be tantamount to “having


        18
             TEX. CIV. PRAC. & REM. CODE § 101.101.
        19
             900 S.W.2d 339, 341 (Tex. 1995).
        20
             Id. at 341-42.
        21
             Id.
        22
             Id. at 341 (emphasis added).

                                                      8
no notice requirement at all,” because it would “impute actual notice to a hospital from [mere]

knowledge that a patient received treatment at its facility or died after receiving treatment.”23 This

would “eviscerate” the purpose of requiring prompt reporting of claims, which “enable[s]

governmental units to gather information necessary to guard against unfounded claims, settle claims,

and prepare for trial.”24 Construing the statute to set a standard as low as the plaintiffs had

advocated was facially problematic because it would effectively require hospitals “to investigate the

standard of care provided to each and every patient that received treatment.”25

       As we would come to observe a decade later in Texas Department of Criminal Justice v.

Simons, “[t]he problems involved in identifying incidents that involve a governmental unit’s fault

are common to hospitals but not unique to them.”26 In Simons, we elaborated on Cathey’s

articulation of “actual notice” as requiring “knowledge of its alleged fault producing or contributing

to the death, injury, or property damage.”27 In that case, an inmate sued the Texas Department of

Criminal Justice for personal injuries he suffered while working with a prison work crew under a

correction officer’s supervision.28 The department’s investigation of the incident shed no light on

how it happened.29 When interviewed by investigators, the inmate repeatedly stated and affirmed

       23
            Id. (emphasis added).
       24
            Id.
       25
            Id.
       26
            140 S.W.3d 338, 345 (Tex. 2004).
       27
            Id. at 339 (quotation marks omitted).
       28
            Id.
       29
            Id. at 340.

                                                    9
his belief that no one was at fault.30 He later sued the department, but did not give formal notice of

his claim.31

        We held the department’s investigation was insufficient to confer actual notice because the

department had no “subjective awareness of its fault, as ultimately alleged by the claimant, in

producing or contributing to the claimed injury.”32 We explained that if a governmental unit did not

have subjective awareness linking the alleged injury to alleged fault on the government’s part, the

governmental unit would not be on notice to gather information, defeating the purpose of requiring

prompt notice.33 We thus noted, “It is not enough that a governmental unit should have investigated

an incident as a prudent person would have, or that it did investigate, perhaps as part of routine

safety procedures, or that it should have known from the investigation it conducted that it might have

been at fault.”34 Rather, the requirement of actual notice means that “[i]f a governmental unit is not

subjectively aware of its fault [as ultimately alleged], it does not have the same incentive to gather

information that the statute is designed to provide, even when it would not be unreasonable to

believe that the governmental unit was at fault.”35




        30
             Id. at 341-42.
        31
             Id. at 342.
        32
             Id. at 347.
        33
             Id. at 348.
        34
             Id. at 347-48.
        35
             Id. at 348.

                                                 10
        Both Cathey and Simons have long been settled law, and in a handful of cases over the years,

we have further defined the contours through application to different fact patterns.

        A recurrent theme in our jurisprudence is the importance of notice as a means of alerting

governmental entities of the need to investigate claims. But prompt notice also has other benefits.

Promptly connecting the governmental unit’s conduct to an injury allows for swift abatement of

dangerous conditions or practices, fosters early termination of litigation through settlement of

meritorious claims, and provides sufficient notice of potential claims to enable governmental entities

to make proper budgeting and tax decisions. The legislative “purpose” for requiring prompt notice

is not expressed in the Tort Claims Act, but the notice requirement must have at least some purpose

because “the legislature is never presumed to do a useless act.”36 Whatever the intended purpose,

prompt notice has several obvious benefits that align with the Act’s structural provisions limiting

the potential liability of public entities, and none of the most obvious benefits are served if a

governmental unit is not subjectively aware that its alleged acts or omissions contributed to or

produced injuries in the way the claimant ultimately alleges.

        When the facts do not even imply the governmental unit’s fault, they are legally insufficient

to provide actual notice. One of the cases the City heavily relies on here is City of Dallas v.

Carbajal.37 In Carbajal, the plaintiff sued the City of Dallas for injuries she sustained after driving

onto an excavated road.38 A Dallas police officer who responded to the accident filed a written

        36
           Hunter v. Ft. Worth Capital Corp., 620 S.W.2d 547, 551 (Tex. 1981); see Sneed v. Webre, 465 S.W.3d 169,
182 (Tex. 2015).
        37
             324 S.W.3d 537 (Tex. 2010).
        38
             Id. at 538.

                                                       11
report, stating the plaintiff said “she saw the barricades but none were blocking what she thought

was a clear way” and indeed “there were no barricades blocking the gap in the road.”39 The report

concluded the plaintiff drove her “vehicle into a gap in the street that was not properly blocked.”40

       In holding the police officer’s report was legally insufficient to prove actual notice under

section 101.101(c), we observed the report was “no more than a routine safety investigation” that

only “describe[d] what apparently caused the accident (missing barricades)” and “did not even

imply, let alone expressly state, that the City was at fault.”41 The report noted missing barricades

as a factor, but did not say who had failed to erect or maintain the barriers.42 Accordingly, we held

the report was insufficient to put the city on actual notice.43

       City of San Antonio v. Tenorio, which also involved a traffic accident, is in a similar vein.44

There, a robbery suspect attempting to avoid capture drove the wrong way on a public highway,

causing a collision that resulted in grievous bodily injury and death.45 A police report indicated the

sole contributing factor of the collision was “Fleeing or Evading Police.”46 The police officers and




       39
            Id.
       40
            Id. (internal variations omitted).
       41
            Id. at 539.
       42
            Id.
       43
            Id.
       44
            543 S.W.3d 772 (Tex. 2018).
       45
            Id. at 774.
       46
            Id. at 775; id. at 783 (Guzman, J., dissenting).

                                                               12
the witnesses all testified the pursuit stopped as soon as the suspect started driving against traffic.47

The Court held that “[e]vidence that a vehicle being pursued by the police is involved in a collision

is not, by itself, sufficient to raise a fact question about whether the City . . . had subjective

awareness that it was in some manner at fault in connection with the collision.”48 Specifically, the

Court reasoned that the governmental defendant’s subjective awareness of “[its] role in producing

or contributing” to the accident was not equivalent to its subjective awareness of “some fault on its

part” as required by Simons.49

         We have plainly stated, however, that a governmental unit need only achieve subjective

awareness of fault “as ultimately alleged by the claimant.”50 In other words, there must be

subjective awareness connecting alleged governmental conduct to causation of an alleged injury to

person or property in the manner ultimately asserted. The standard is necessarily subjective, because

lack of formal notice is excused only by actual, not constructive, notice. Yet at the same time,




         47
              Id. at 777 (majority opinion).
         48
              Id. at 778.
         49
              Id. at 775, 778-79.
         50
            Tex. Dep’t of Crim. Justice v. Simons, 140 S.W.3d 338, 347 (Tex. 2004). “Allege” means “[t]o assert as true,
esp. that someone has done something wrong, though no occasion for definitive proof has yet occurred,” and “alleged”
means “asserted to be true as described” and “[a]ccused but not yet tried.” BLACK’S LAW DICTIONARY 90 (10th ed.
2014); accord id. at 301 (defining “claim” to mean “[a] statement that something yet to be proved is true”). This
requirement accords with subsection (c)’s use of the term “claimant,” which means “[s]omeone who asserts a right
against the government, esp. for money” and “[s]omeone who asserts a right or demand.” Id. at 302.

                                                          13
subjective awareness of alleged fault requires neither adjudication of liability nor confession of

fault.51

           Take, for example, the facts in University of Texas Southwestern Medical Center at Dallas

v. Estate of Arancibia.52 In that case, a patient died after her bowel was perforated during a

laparoscopic hernia surgery.53 The day after the patient’s death, the surgeon who was present during

the surgery notified his supervisor of the outcome and contacted risk management.54 The supervisor,

after speaking with the chair of the surgery department and reviewing the treatment, concluded “a

technical error occurred” during the surgical operation and “[c]linical management contributed to”

the patient’s death.55 We held that the evidence was sufficient to establish the hospital had actual

notice.56 Notably, in response to the dissent, which would have concluded the hospital could not

have had notice because its internal investigation found no negligence, the Court emphasized:

“Fault, as it pertains to actual notice, is not synonymous with liability; rather, it implies

responsibility for the injury claimed.”57



           51
            Univ. of Tex. Sw. Med. Ctr. at Dall. v. Estate of Arancibia, 324 S.W.3d 544, 550 (Tex. 2010) (“Fault, as it
pertains to actual notice, is not synonymous with liability; rather, it implies responsibility for the injury claimed.”); id.
(“‘[F]ault’ as required under Simons is not fault as defined by the defendant, but rather ‘as ultimately alleged by the
claimant.’” (quoting Simons, 140 S.W.3d at 347)).
           52
                Id. at 546.
           53
                Id.
           54
                Id. at 549.
           55
                Id. (alteration in original).
           56
                Id. at 549-50.
           57
                Id. at 550.

                                                            14
                                  B. The City of Killeen Had Actual Notice

         Notice is a prerequisite to subject-matter jurisdiction58 and, thus, a question of law we review

de novo.59 When actual-notice evidence is disputed, a fact question arises.60 When a jurisdictional

fact issue is intertwined with the merits, the court cannot grant the plea, but when the jurisdictional

issue is not intertwined with the merits, we must defer to the trial court’s express or implied factual

determinations that are supported by sufficient evidence.61 Often, however, actual notice can be

determined as a matter of law, even “when subjective awareness must be proved, if at all, by

circumstantial evidence.”62

         The relatives’ pleadings do not allege facts about actual notice, but in response to the City’s

jurisdictional plea, they responded with evidence the City does not dispute.                               Because the

jurisdictional evidence is undisputed, we review the actual-notice issue de novo. In determining

whether the evidence establishes the City’s subjective awareness of its responsibility for the accident




         58
              TEX. CIV. PRAC. & REM. CODE § 101.101; TEX. GOV’T CODE § 311.034.
         59
              Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004).
         60
              Tex. Dep’t of Crim. Justice v. Simons, 140 S.W.3d 338, 348 (Tex. 2004).
         61
            See Miranda, 133 S.W.3d at 226-28 (subject-matter jurisdiction is a question of law, but when jurisdictional
facts also implicate the merits of the case and disputed evidence raises a fact issue, the trial court cannot grant the plea
to the jurisdiction); cf. BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002) (personal jurisdiction
is a question of law; we defer to trial court findings supported by legally and factually sufficient evidence but legal
conclusions drawn from facts are reviewed de novo).
         62
           Simons, 140 S.W.3d at 348; see Bentley v. Bunton, 94 S.W.3d 561, 596 (Tex. 2002) (noting state of mind
“must usually . . . be proved by circumstantial evidence”); Transp. Ins. Co. v. Moriel, 879 S.W.2d 10, 23 (Tex. 1994)
(noting “the practical difficulty of producing direct evidence” of a party’s mental state).

                                                            15
as ultimately alleged by the relatives, we begin by noting that the relatives bear the initial burden

of affirmatively demonstrating the trial court’s subject-matter jurisdiction.63

       To that end, the record establishes that, almost immediately after the accident, the City was

subjectively aware of allegations that (1) the road condition and the absence of warning signs were

contributing factors to the accident and (2) the City was responsible for maintaining the road. The

issue is not whether the City should have made the connection between injury and responsibility as

alleged, but whether the City made the connection or had knowledge that the connection had been

made. Well within section 101.101’s six-month notice deadline, the City knew of allegations that

it was responsible for maintaining a road and that the failure to maintain the road had been identified

as a contributing factor to the injuries that provide the basis for this lawsuit. Whether the City

believed it was liable or not is not the standard. Mindful of the distinctive fact patterns encompassed

by our section 101.101(c) precedent, we conclude this case is more like Arancibia, in which actual

notice was established, than Carbajal, in which formal and actual notice were both lacking.

       City of Killeen officials from key departments participated in the investigation of the

motorcycle accident, including engineering, street works, and legal. The city inspector conceded

the City was aware that the road had been blocked for at least two years, but had refused to remove

the dirt pile because city officials believed the road was “not owned or maintained by the City.”

This denial of jurisdiction led the accident investigator to the deputy city attorney, whose own

investigation confirmed the City’s annexation of the road, but not its legal abandonment. Thus, the

City’s reason for leaving the roadway obstructed was negated as soon as the City’s legal counsel was


       63
            Dall. Area Rapid Transit v. Whitley, 104 S.W.3d 540, 542 (Tex. 2003).

                                                        16
unable to locate a document disproving the City’s ownership of the road. The relatives are not

required to provide evidence of the City’s explicit “confession of fault”—an insurmountable burden

we explicitly rejected in Arancibia.64

       We agree with the relatives that the wide-ranging post-accident investigation distinguishes

this case from Carbajal. Though both the court of appeals and the City cite Carbajal as involving

circumstances similar to this case, any comparison is limited to the fact that both cases involve

allegations that defective road conditions caused a traffic accident. But unlike this case, the

evidence of actual notice in Carbajal was limited to a one-page report that disclosed only that a

vehicle ran into a street that lacked proper barricades.65 It “[did] not say who failed to erect or

maintain the barricades.”66 In contrast, the crash investigation report here and the investigating

officer’s deposition testimony reveal a much more thorough investigation, demonstrating an effort

among various City departments to track down whether the City was charged with maintaining the

road and remediating the hazard. The record firmly establishes the City’s knowledge connecting

its alleged ownership and control of the road to the road conditions identified as contributing to

Worsdale’s and King’s deaths.

       Tenorio is likewise distinguishable. Consistent with Carbajal, the Court’s disposition in

Tenorio turned on the City of San Antonio’s “subjective awareness” of its “fault” “in some manner”




       64
            Univ. of Tex. Sw. Med. Ctr. at Dall. v. Estate of Arancibia, 324 S.W.3d 544, 550 (Tex. 2010).
       65
            City of Dallas v. Carbajal, 324 S.W.3d 537, 538 (Tex. 2010).
       66
            Id. at 539.

                                                         17
“in connection with the collision.”67 The Court concluded that a police report noting only that the

sole contributing factor was “Fleeing or Evading Police,” did not necessarily imply or allege fault

on the government’s part.68 While the police are duly charged with pursuing suspects when

necessary, the evidence did not show any manner of fault had been identified beyond the suspects’s

unilateral decision to flee and evade capture. The Court concluded no evidence assigned putative

fault to the police or suggested that the police department subjectively determined “that they were

in some manner responsible for the injuries.”69 Here, however, a dirt pile completely obstructing

an otherwise open road is itself a defect, or a “fault,” that is necessarily attributable to someone.

And, as the evidence shows, this investigation went beyond the direct cause of the collision and

instead delved into whether the City was charged with maintaining the road.

         Further, after the City learned about its alleged responsibility for the road’s condition, the

City promptly remediated the hazard. Evidence of subsequent remedial measures is inadmissible

to prove liability but admissible for other purposes, including to prove ownership, control, and

notice.70 We are not concerned that considering this evidence would discourage remediation of

hazards. Rather, consistent with the Tort Claims Act’s limited immunity waiver, prompt notice




         67
              City of San Antonio v. Tenorio, 543 S.W.3d 772, 778 (Tex. 2018).
         68
          Compare id., with Carbajal, 324 S.W.3d at 539 (“[T]he report here did not provide the City with subjective
awareness of fault because it did not even imply, let alone, expressly state, that the City was at fault.”).
         69
              Tenorio, 543 S.W.3d at 778.
         70
            TEX. R. EVID. 407 & cmt. (evidence of subsequent remedial measures is admissible for purposes other than
to prove negligence, culpable conduct, product defect, or the need for a warning or instruction, but use for “another
purpose” is permitted if not otherwise barred by general principles of admissibility, including relevancy, hearsay, and
unfair prejudice).

                                                          18
allows governmental units to expeditiously abate hazardous conditions and practices so that further

exposure to liability can be avoided altogether.

       Viewed in totality, the facts here conclusively establish the City’s subjective awareness of

its fault “as ultimately alleged by the [relatives].” The critical inquiry is the governmental unit’s

actual anticipation of an alleged claim rather than subjective confirmation of its actual liability.

                                   C. Cathey Remains Valid Precedent

       In light of our holding that the City had actual notice under the standards articulated in

Cathey and its progeny, this appeal’s disposition does not hinge on the relatives’ alternative

argument that Cathey was wrongly decided and should be overruled. As to that matter, the relatives

complain that Cathey and its progeny alter section 101.101(c)’s plain text by importing extra-textual

requirements—specifically, the governmental unit’s “subjective awareness” of “fault” “as ultimately

alleged” by the plaintiff. Notwithstanding Cathey’s status as established precedent, the relatives cite

various factors to justify abrogating our section 101.101(c) precedent. The City and the State of

Texas, as amicus curiae, vigorously oppose overturning Cathey and its progeny, chiefly on the basis

that Cathey properly construes the notice statute’s text as a whole and duly rejects an unreasonably

simplistic reading of the statute that would vitiate the notice requirement altogether.

       Just last term, a dissenting opinion in Tenorio likewise advocated that we overrule Cathey,

but we expressly declined to do so.71 The Court’s composition has changed since we issued Cathey,

repeatedly reaffirmed it, and specifically rejected the invitation to disavow it in Tenorio. But “an




       71
            Tenorio, 543 S.W.3d at 780 (“We decline to overrule Cathey.”).

                                                        19
appellate court’s decisions should not change merely because the judges have changed”72 and stare

decisis has its “greatest force” in matters of statutory construction.73 The proper construction of the

Tort Claims Act’s notice provision presents a question of law that need not be resurrected and

revisited every term to effect a final disposition of the matter. Nevertheless, as the issue was raised

sua sponte in Tenorio but is fully briefed here, we take this opportunity to further expound on the

topic and, once again, decline to overrule Cathey.74

         The relatives and today’s concurring opinion reurge the same argument we explicitly

considered and rejected in Cathey—namely, that actual notice exists whenever a governmental unit

has notice of any death, injury, or property damage.75 Plain and simple. Now, as then, we disagree.

To construe the Tort Claims Act’s notice provision so superficially would require blinders. Giving

section 101.101(c) the meaning the relatives and the concurrence champion would effectively render

section 101.101(a) and (b)’s formal-notice requirements a dead letter by converting the exception

into the rule and eliminating any deadline for providing notice. In short, the exception would engulf

the rule and would be satisfied whenever the lawsuit is filed.


         72
           Sw. Bell Tel. Co. v. Mitchell, 276 S.W.3d 443, 448 (Tex. 2008); see BENJAMIN N. CARDOZO, THE NATURE
OF THE JUDICIAL    PROCESS 150 (1921) (“The situation would . . . be intolerable if the [periodic] changes in the
composition of the court were accompanied by changes in its rulings. In such circumstances there is nothing to do except
to stand by the errors of our brethren of the [time] before, whether we relish them or not.”).
         73
              Mitchell, 276 S.W.3d at 447.
         74
             Today’s concurring opinion complains that the Court “unnecessarily and improperly proceeds to address and
reject” the invitation to overrule Cathey even though the concurring opinion’s author took it upon himself to raise and
substantively address the issue in Tenorio. Post at 2-3 (BOYD, J., concurring). Irony aside, the concurrence’s author
fails to recognize that, at his behest, we have already decided the merits of overruling Cathey in Tenorio, a case in which
that decision mattered and was not dicta. See Tenorio, 543 S.W.3d at 780; see also post at 8 (BOYD, J., concurring)
(noting he had “thoroughly addressed in Tenorio” the reasons for overruling Cathey).
         75
              See Cathey, 900 S.W.2d 339, 341 (Tex. 1995).

                                                           20
         “Statutes cannot be read intelligently if the eye is closed to considerations evidenced in

affiliated statutes.”76 As we have so often said, text cannot be divorced from context.77 We

generally “rely on the plain meaning of a statute’s words” to discern legislative intent,78 but we

cannot construe the Legislature’s chosen words and phrases in isolation.79 That is, we must

“consider the context and framework of the entire statute” and construe it as a whole.80 The relatives

and the concurrence urge a construction of section 101.101(c) that ignores the notice statute’s

structure, fails to accord meaning to the precise words the Legislature chose, and violates the

“related-statutes” canon.81

         In section 101.101, two notice provisions work in tandem—the formal-notice requirements

in subsections (a) and (b) and the actual-notice exception in subsection (c):

         (a) A governmental unit is entitled to receive notice of a claim against it under this
         chapter not later than six months after the day that the incident giving rise to the
         claim occurred. The notice must reasonably describe:

                     (1) the damage or injury claimed;
                     (2) the time and place of the incident; and
                     (3) the incident.



         76
              Felix Frankfurter, Some Reflections on the Reading of Statutes, 47 COLUM. L. REV. 527, 539 (1947).
         77
              See, e.g., TGS-NOPEC Geophysical Co. v. Combs, 340 S.W.3d 432, 441 (Tex. 2011).
         78
              Cadena Comercial USA Corp. v. Tex. Alcoholic Beverage Comm’n, 518 S.W.3d 318, 325 (Tex. 2017).
         79
              Id. at 326.
         80
              Id.
         81
            Branch v. Smith, 538 U.S. 254, 281 (2003) (plurality opinion) (“And it is, of course, the most rudimentary
rule of statutory construction . . . that courts do not interpret statutes in isolation, but in the context of the corpus juris
of which they are a part . . . .”); U.S. v. Freeman, 44 U.S. 556, 564 (1845) (“[I]t is an established rule of law[] that all
acts in pari materia are to be taken together, as if they were one law.”).

                                                             21
       (b) A city’s charter and ordinance provisions requiring notice within a charter period
       permitted by law are ratified and approved.

       (c) The notice requirements provided or ratified and approved by Subsections (a)
       and (b) do not apply if the governmental unit has actual notice that death has
       occurred, that the claimant has received some injury, or that the claimant’s property
       has been damaged.82

The State argues that subsection (a) defines “notice” as “notice of a claim” for all purposes in

section 101.101 including subsection (c)’s “actual notice” exception. The State further notes a

symbiotic relationship necessarily exists between subsections (a) and (c) because the latter includes

no deadline and, without incorporating the time limit in subsection (a), would be satisfied the

moment suit was filed even years down the road—a result the Legislature could not have intended

in enacting both subsections (a) and (c).

       We agree that the express use of coordinate language in subsections (a) and (c) and the

structural relationship between the two—as rule and exception—cannot be ignored in discerning

legislative intent. Though not a definition in a strict sense, “actual notice” in subsection (c)

essentially replicates subsection (a)’s “notice of a claim” requirement because subsection (c) tethers

actual notice to injuries suffered by a “claimant.” A “claim” is “[a] statement that something yet to

be proved is true,” “[t]he assertion of an existing right,” or “[a] demand for money, property, or a

legal remedy to which one asserts a right,” and a “claimant” is “[s]omeone who asserts a right or

demand.”83 Perhaps most significantly from a plain-meaning standpoint, the term “notice,” in and

of itself, refers to a “warning” of something “impending,” especially “to allow preparations to be


       82
            TEX. CIV. PRAC. & REM. CODE § 101.101.
       83
            BLACK’S LAW DICTIONARY 301-02 (10th ed. 2014).

                                                     22
made.”84 And the necessity of “subjective awareness” accords with the plain meaning of the term

“actual” as “existing in act or fact,” rather than merely constructive.85

         Subsection (c) does not require that the governmental unit know that the claimant has

actually made an allegation of fault,86 but use of the term “claimant” necessarily refers to

information identifying which loss. The statutory language, construed together rather than in

isolation, requires not only knowledge of some harm but also information sufficient to (1) identify

the particular loss ultimately alleged and (2) alert the governmental unit to something

impending—for any number of reasons, but especially to allow preparations to be made.87 The

Court’s construction of section 101.101(c)—as articulated here and in our precedent—accords with

the plain meaning of its key terms and gives effect to the statute as a cohesive whole.88 Today’s

concurring opinion does not.



         84
         WEBSTER’S NEW UNIVERSAL UNABRIDGED DICTIONARY 1326 (2d ed. 1996); NEW OXFORD AMERICAN
DICTIONARY 1200 (3d ed. 2010).
         85
              WEBSTER’S NEW UNIVERSAL UNABRIDGED DICTIONARY 21 (2d ed. 1996).
         86
              Tex. Dep’t of Crim. Justice v. Simons, 140 S.W.3d 338, 339, 347 (Tex. 2004).
         87
           Id. (“actual notice” requires “knowledge that amounts to the same notice to which it is entitled by section
101.101(a)” including “subjective awareness of its fault, as ultimately alleged by the claimant, in producing or
contributing to the claimed injury” (emphasis added)).
         88
             City of San Antonio v. Tenorio, 543 S.W.3d 772, 779 (Tex. 2018) (finding no evidence that the governmental
unit had subjectively connected its alleged fault to the alleged injuries, “[no] evidence that the City was subjectively
aware that its fault produced or contributed to the injuries . . . .”); Univ. of Tex. Sw. Med. Ctr. at Dall. v. Estate of
Arancibia, 324 S.W.3d 544, 550 (Tex. 2010) (“[F]ault, as it pertains to actual notice, is not synonymous with liability;
rather, it implies responsibility for the injur[ies]” as ultimately alleged by the claimant.); City of Dallas v. Carbajal, 324
S.W.3d 537, 539 (Tex. 2010) (requiring subjective awareness of alleged fault producing or contributing to death, injury,
or property damage); Simons, 140 S.W.3d at 347 (“[A]ctual notice . . . includes subjective awareness of its fault, as
ultimately alleged by the claimant, in producing or contributing to the injury.”); Cathey v. Booth, 900 S.W.2d 339, 341
(Tex. 1995) (“[A]ctual notice to a governmental unit requires knowledge of . . . the governmental unit’s alleged fault
producing or contributing to the death, injury, or property damage. . . .”).

                                                             23
         While complaining that Cathey diverges from the statutory text, the concurrence makes no

attempt to give meaning to any of subsection (c)’s key terms, fundamentally fails to comprehend that

words encapsulate concepts, and conflates the statutory mandate of “notice” with bare knowledge.

The concurring justices avoid grappling with the actual text of the statute by repeatedly rewriting

the statute to omit its key terms—“notice” and “claimant”—and by merely quoting those words

instead of giving them meaning.89 Because those terms cannot be given any meaning other than

their plain and ordinary meaning, the concurrence ignores the former entirely and dismisses the latter

as mere surplusage.90

         The best the concurrence can offer is the circular tautology that “even if ‘notice’ means

something other than ‘knowledge’” it only means “actual notice that death has occurred, that the

claimant has received some injury, or that the claimant’s property has been damaged.”91 But the

question the concurrence leaves conspicuously unanswered is what it means to have actual notice

of those things. Instead of “actual notice,” the concurrence reads section 101.101(c) as requiring

only constructive or inquiry notice based solely on knowledge that death, injury, or damage has




         89
           See generally post (Boyd, J., concurring); Tenorio, 543 S.W.3d at 786, 791-92 (BOYD, J., dissenting) (stating,
for example, that subsection (c) applies “if the governmental unit has ‘actual notice’ of the death, injury, or property
damage on which the claim is based”; section 101.101 requires formal notice “unless the governmental unit has actual
notice of the death, injury, or property damage on which that claim is based”; subsection (c)’s “purpose” includes
“[r]equiring the governmental unit to have actual notice of the death, injury, or damage”).
         90
          Post at 7 (BOYD, J., concurring) (“[T]he statute’s reference to the ‘claimant’ merely recognizes that there will
always be a ‘claimant’ by the time subsection (c)’s actual-notice requirement becomes relevant.”). But see Pedernal
Energy, LLC v. Bruington Eng’g, Ltd., 536 S.W.3d 487, 491 (Tex. 2017) (“We construe statutes so that no part is
surplusage, but so that each word has meaning.”).
         91
              Post at 7 (BOYD, J., concurring).

                                                           24
occurred.92 This standard is repugnant to the statute’s express language. The words the Legislature

actually enacted and declared to be the law necessarily encompass the concept of warning of alleged

fault, conferred either by notice from the claimant or through the government’s own actual

awareness of the facts.

       Narrowly focusing on the statement in subsection (c) that the “requirements” in subsections

(a) and (b) “do not apply,” the concurrence construes subsection (c) to mean that a governmental

unit would have actual notice even though it knew nothing about the incident—who, what, where,

when—as long as it knew of some loss. But the concurrence is reading subsection (c)’s words out

of context and misconstrues what subsection (a) actually requires. Subsection (a) says the

governmental unit is “entitled to receive” “notice of a claim” that “reasonably describe[s]: (1) the

damage or injury claimed; (2) the time and place of the incident; and (3) the incident.”93

Subsection (c) says that when a governmental unit has “actual notice,” it is no longer entitled to

receive a reasonable description of the claim, but that does not mean that “actual notice” does not

require subjective awareness of facts that amount to the same.94 Rather, the Legislature has

recognized that when a governmental unit already knows enough about an incident to have “actual

notice,” it would be pointless to also require the claimant to provide a description of the claim. If

the actual-notice exception in subsection (c) were read as sparingly as the relatives and the

concurrence propose, claimants would lack any incentive to comply with subsection (a)’s


       92
            Id. at 6.
       93
            TEX. CIV. PRAC. & REM. CODE § 101.101(a) (emphasis added).
       94
            See Tex. Dep’t of Crim. Justice v. Simons, 140 S.W.3d 338, 347 (Tex. 2004).

                                                        25
comparatively more rigorous formal-notice requirements because they could simply rely on a

governmental unit’s bare knowledge of the limited range of facts enumerated in subsection (c).

Simply stated, that an injury occurred. This construction turns the statute on its head, converting

the exception into the rule.

         Construing the actual-notice exception contrary to its plain meaning and without regard to

its context would also produce absurd results.95 Many governmental units may, in the ordinary

course of events, have knowledge of deaths, injuries, or property damage but no

warning—“notice”—that a lawsuit might eventually be filed alleging the governmental unit was

responsible in some way, shape, or form.96 Traffic accidents on Texas roadways immediately spring

to mind. Enforcement of state laws by peace officers—a situation we confronted last year in

Tenorio—is another ready example.97 Even something as simple as reading an obituary. But mere

knowledge that something happened somewhere to someone or something would hardly ever be

enough to alert a governmental unit of alleged wrongdoing and the necessity of mounting a defense.

         The absurdity of equating knowledge of elemental facts to actual notice of a claim—as the

concurrence does without any analysis of the statute’s language—is acutely illustrated by the

circumstances presented in Cathey. As we explained there, injury and death are quotidian in

hospitals, rendering the proffered construction of subsection (c) “the equivalent of having no notice


         95
          See TEX. GOVT. CODE § 311.023(5) (in construing a statute, the “consequences of a particular construction”
may be considered).
         96
            Simons, 140 S.W.3d at 344-45 (observing that “[t]he problems involved in identifying incidents that involve
a governmental unit’s fault are common to hospitals but not unique to them” and “nothing in section 101.101 suggests
that there should be one rule for hospitals and a different one for other governmental units”).
         97
              City of San Antonio v. Tenorio, 543 S.W.3d 772, 774 (Tex. 2018) (police officer pursuit of robbery suspect).

                                                            26
requirement at all.”98 If the only facts necessary to confer actual notice were that treatment and

injury occurred, “[a] hospital would be required to investigate the standard of care provided to each

and every patient that received treatment” because it otherwise would not know which injuries

allegedly resulted from the hospital’s wrongs or even what outcomes the patient contends are

injuries.99 Some might be obvious; many will not.

       Take the circumstances in University of Texas Southwestern Medical Center at Dallas v.

Loutzenhiser, in which a child was born with a birth defect months after the hospital conducted

prenatal testing.100 The parents notified the hospital of the birth defect—the injury—but did not

inform the hospital that prenatal testing was the suspected cause.101 Hospitals are innately epicenters

of unhappy outcomes of varying degrees. There is no warning in mere knowledge of that fact.

       “Notice” requires more than mere knowledge that a baby was born with a birth defect, as in

Loutzenhiser (there are more than 24,000 such occurrences every year in Texas),102 or that a car

accident happened, as in Carbajal (in 2017, 500,000 car crashes resulted in death or injury to more

than 250,000 people and billions of dollars in economic losses),103 and certainly not that someone




       98
            Cathey v. Booth, 900 S.W.2d 339, 341 (Tex. 1995).
       99
            Id.
       100
             140 S.W.3d 351, 354 (Tex. 2004).
       101
             See id. at 354, 357-58.
       102
            See Tex. Dep’t of State Health Servs., About Birth Defects in Texas (May 14, 2019),
https://www.dshs.texas.gov/birthdefects/about.shtm (last accessed June 11, 2019).
         103
              See Tex. Dep’t of Transp., Texas Motor Vehicle Crash Statistics–2017,
https://www.txdot.gov/government/enforcement/annual-summary.html (last accessed June 11, 2019).

                                                       27
died (a total of 189,166 Texas residents in 2015).104 Governmental units keep statistics on all

manner of occurrences. That is knowledge, not notice. Consistent with the plain meaning of the

statutory language, the Tort Claims Act’s notice provision requires knowledge that rises to the level

of notice, which has the effect—if not the purpose—of “enable[ing] governmental units to gather

information necessary to guard against unfounded claims, settle claims, and prepare for trial.”105

         Construing statutes to avoid “glaringly absurd” results “has long been a judicial function.”106

So, even assuming the actual-notice exception could be contextually construed as carrying such

trifling force—and it cannot—affording the statute an unreasonable meaning runs counter to bedrock

statutory construction principles107 and is inconsistent with “a realistic assessment of what the

legislature ought to have meant.”108

         On that point, the context of the notice provision as a jurisdictional prerequisite to an

immunity waiver is just as critical. A cramped reading of the statute would effectively force

governmental units to fully investigate any occurrence even when unnecessary. But needlessly

expending scarce public resources when the governmental unit will never be sued is the antithesis




         104
           Tex. Dep’t of State Health Servs., Table 15: Deaths by Public Health Region, County & City of Residence
Texas, 2015, https://www.dshs.texas.gov/chs/vstat/vs15/t15t.aspx (last accessed June 11, 2019).
         105
               Cathey v. Booth, 900 S.W.2d 339, 341 (Tex. 1995).
         106
               Armstrong Paint & Varnish Works v. Nu-Enamel Corp., 305 U.S. 315, 333 (1938).
         107
              See, e.g., TEX. GOV’T CODE § 311.021 (“In enacting a statute, it is presumed that . . . a just and reasonable
result is intended.”); Sneed v. Webre, 465 S.W.3d 169, 182 (Tex. 2015) (“[T]he Legislature is never presumed to do a
useless act.”).
         108
             See ANTONIN SCALIA & BRYAN A. GARNER, READING LAW 252 (2012) (noting the related-statutes canon
is “based upon a realistic assessment of what the legislature ought to have meant”).

                                                           28
of governmental immunity’s core function and an ironically paradoxical interpretation of a statute

with carefully considered limitations on the Legislature’s waiver of immunity.109

         To be sure, separation-of-powers implications compel us to adhere to the plain text of a

statute rather than make policy decisions.110 But enforcing a statute’s plain language does not mean

employing a “bloodless literalism in which text is viewed as if it had no context.”111 Our section

101.101(c) precedent ascribes meaning to the statute’s language that comports with a plain reading

of its key terms and is the only reasonable construction of the statute when construed as a whole and

in the immunity-waiver context.

         If there were ever any concern that Cathey and its progeny are not faithful to legislative

intent as expressed in the statutory text, it has assuredly evaporated over time. Nearly a quarter

century has elapsed since we issued Cathey, and its core holding has been applied hundreds of

times—only a handful of which have involved substantive review by this Court.112 Amplified by


         109
            Cf. Prairie View A&M Univ. v. Chatha, 381 S.W.3d 500, 513 (Tex. 2012) (“We have observed that in order
to allow the Legislature to protect not only its policy-making function but also to preserve its interest in managing state
fiscal matters, this Court consistently defers to the Legislature to waive immunity from suit.”).
         110
               See City of San Antonio v. Tenorio, 543 S.W.3d 772, 786-88 (Tex. 2018) (BOYD, J., dissenting).
         111
            W. Anderson Plaza v. Feyznia, 876 S.W.2d 528, 532 (Tex. App.—Austin 1994, no writ); see Jaster v. Comet
II Const., Inc., 438 S.W.3d 556, 572 (Tex. 2014) (Willett, J., concurring) (“Judges must navigate a narrow course
‘between a sterile literalism which loses sight of the forest for the trees, and a proper scruple against imputing meanings
for which the words give no warrant.’” (quoting N.Y. Trust Co. v. Comm’r of Internal Revenue, 68 F.2d 19, 20 (2d Cir.
1933))).
         112
             Tenorio, 543 S.W.3d at 776-80; Univ. of Tex. Sw. Med. Ctr. at Dall. v. Estate of Arancibia, 324 S.W.3d 544,
548-50 (Tex. 2010); City of Dallas v. Carbajal, 324 S.W.3d 537, 337-39 (Tex. 2010); Univ. of Tex. Sw. Med. Ctr. at
Dall. v. Loutzenhiser, 140 S.W.3d 351, 358 (Tex. 2004); Tex. Dep’t of Crim. Justice v. Simons, 140 S.W.3d 338, 343-48
(Tex. 2004); see also City of San Antonio v. Johnson, 140 S.W.3d 350, 351 (Tex. 2004) (issued the same day as Simons
and noting the lower court applied an incorrect standard, but denying the petition for review because the parties could
reassert the dismissal motion); Blevins v. Tex. Dep’t of Transp., 140 S.W.3d 337, 337 (Tex. 2004) (issued the same day
as Simons and noting the lower court correctly concluded notice was lacking on the record before the court, but granting
the petition and remanding to allow the parties to develop the record in light of Simons).

                                                           29
the passage of time—and in view of other changes the Legislature has made to the Tort Claims Act

in the interim—the sound of legislative silence has become deafening.113

          In declining to overrule Cathey in Tenorio, the Court explored the stare decisis and

legislative acceptance doctrines, so we will not belabor those points here. It suffices to reiterate that

stare decisis advances important interests—efficiency, fairness, predictability, and judicial

integrity—and has “special force” in the construction of statutes precisely because the Legislature

can readily course correct.114 As we explained long ago:

          [T]o overrule a court’s uniform interpretation of a statute which has persisted over
          a long period of years as evidenced by numerous decisions, is very like amending a
          statute. That is why the rule of stare decisis is highly binding in [the statutory
          construction] field. A series of holdings by a court of last resort should operate as
          an axiom or new starting point, so to speak, and if a reexamination of all decisions
          is to be made upon all occasions, the rule will serve no purpose and there would be
          no certainty in the law.115




          113
             Over the years, the Legislature has never taken any action to overturn Cathey. The Legislature’s inaction
is all the more notable considering that the Legislature was moved to alter the holding in Simons and Loutenhizer that
“section 101.101 is not jurisdictional” in the immediately following legislative session. Simons, 140 S.W.3d at 349
(citing Loutzenhiser, 140 S.W.3d at 365); see TEX. GOV’T CODE § 311.034; Act of May 25, 2005, 79th Leg., R.S., ch.
1150, sec. 1, 2005 Tex. Gen. Laws 3783, 3783; Senate Comm. on State Affairs, Bill Analysis, Tex. H.B. 2988, 79th Leg.,
R.S. (2005) (“Compliance with the statutory prerequisites to filing suit is often an issue in litigation, and considerable
confusion has arisen in the courts regarding whether such compliance is a jurisdictional matter or not.”).
          114
             See Weiner v. Wasson, 900 S.W.2d 316, 320 (Tex. 1995); see also California v. Fed. Energy Reg. Comm’n,
495 U.S. 490, 499 (1990) (observing deference must be accorded “to longstanding and well-entrenched decisions,
especially those interpreting statutes that underlie complex regulatory regimes. Adherence to precedent is, in the usual
case, a cardinal and guiding principal of adjudication, and ‘[c]onsiderations of stare decisis have special force in the area
of statutory interpretation, for . . . unlike in the context of constitutional interpretation, the legislative power is implicated,
and Congress remains free to alter what we have done.”); ANTONIN SCALIA & BRYAN A. GARNER, READING LAW 255
(2012).
          115
                Marmon v. Mustang Aviation, Inc., 430 S.W.2d 182, 193 (Tex. 1968).

                                                               30
Though stare decisis is not an impenetrable barrier, we should not overrule precedent absent a

compelling reason.116 We find none here.

         Relying on outdated hyperbole,117 the concurrence presses us to depart from the entirety of

our actual-notice precedent, asserting—without any analysis—that it has engendered “confusion and

uncertainty.”118 The concurrence attempts to manufacture confusion by suggesting that “potential

responsibility” and “alleged fault” are different standards, such that any articulation using variants

of the former are inconsistent with variants of the latter.119 The concurrence’s asserted befuddlement

is linguistically disingenuous because those phrases employ synonymous terms, as any dictionary

can attest.120 We have consistently made clear that actual notice does not mean potential notice and

that to actually be on notice, the governmental unit must be subjectively aware of fault in the way

alleged, meaning potential responsibility.121 The concurrence isolates a single sentence from

         116
             See Weiner, 900 S.W.2d at 319-20 (“[W]e have, on occasion and for compelling reasons, overruled our
earlier decisions.”); Mitchell v. Mitchell, 303 S.W.2d 352, 355 (Tex. 1957) (abrogating precedent occurs only when “our
prior decision was not sound, and [] good reasons exist for overruling it”).
         117
            See post at 4-5 (BOYD, J., concurring) (making the conclusory assertion that confusion exists but making no
effort to explain or justify the assertion); Tenorio, 543 S.W.3d at 795-96 & nn.14-17 (BOYD, J., dissenting) (citing
Simons and Arancibia as noting confusion in the lower courts before Simons).
         118
             See post at 4-5 (BOYD, J., concurring) (citing and quoting Tenorio, 543 S.W.3d at 794 & 798 (BOYD, J.
dissenting)).
         119
               See id. at 6-7.
         120
            See supra n.50; see also, e.g., WEBSTER’S NEW UNIVERSAL UNABRIDGED DICTIONARY 55 & 1514 (2d ed.
1996) (defining “fault” as “responsibility for failure or a wrongful act” and “potential” as “possible, as opposed to actual”
and “capable of being or becoming”); NEW OXFORD AMERICAN DICTIONARY 631 & 1368 (3d ed. 2010) (same); The
AMERICAN HERITAGE COLLEGE DICTIONARY 498 & 1070 (3d ed. 2000) (same); cf. BRYAN A. GARNER, GARNER’S
MODERN ENGLISH USAGE 81 (4th ed. 2016) (“[A]t fault is commonly used in the sense ‘responsible for a wrong
committed; blameworthy.’”).
         121
           See, e.g., City of San Antonio v. Tenorio, 543 S.W.3d 772, 776 (Tex. 2018) (“actual notice” is not satisfied
merely because a governmental unit “should have investigated” or “should have known” it might be at fault); Univ. of
Tex. Sw. Med. Ctr. at Dall. v. Estate of Arancibia, 324 S.W.3d 544, 550 (Tex. 2010) (“Fault, as it pertains to actual

                                                            31
Tenorio to distort the Court’s analysis and true holding, which was that the evidence showed, at best,

that the City should have known of its fault as ultimately alleged by the plaintiffs, but did not raise

a fact issue that it was actually aware of the same.122

         As for uncertainty, that is to be expected given that a determination of actual notice, albeit

a question of law, always turns on the particular facts of a case. Different facts yield different

results. But avoiding uncertainty does not require a nonsensical reading of the statute. Certainty

can be achieved simply by giving formal notice under section 101.101(a) and (b). And when that

does not happen, claimants must live with the uncertainty that is inherent in the actual-notice

exception. As we observed in Simons:

         We recognize that the Legislature may determine the conditions for waiving
         sovereign immunity from suit, and that it could make formal notice an absolute
         requirement, if for no other reason than to achieve a measure of certainty in the
         matter. But it has not done so in section 101.101. The “actual notice” exception in
         subsection (c), as we read it, makes determining compliance with section 101.101
         somewhat less certain.123

The choice to adopt a less certain exception is solely the Legislature’s prerogative.




notice, . . . implies responsibility for the injury claimed.”); Tex. Dep’t of Crim. Justice v. Simons, 140 S.W.3d 338, 339,
347 (Tex. 2004) (rejecting “should have known” or “could” have known standard based on the statute’s requirement of
“actual notice”).
         122
             Tenorio, 543 S.W.3d at 778 (“Evidence that a vehicle being pursued by the police is involved in a collision
is not, by itself, sufficient to raise a fact question about whether the City, for purposes of the [Tort Claims Act], had
subjective awareness that it was in some manner at fault in connection with the collision. While the crash report listed
a factor and condition contributing to the crash as ‘Fleeing or Evading Police,’ this is not an express statement or even
an implication that the officers or the City were at fault in regard to the collision.”).
         123
               Simons, 140 S.W.3d at 348.

                                                           32
         Bright-line rules are always in high demand, but we cannot offer them at the expense of

fulfilling legislative intent—our primary directive as statutory constructionists.124 Structurally and

lexically, the Legislature manifested its intent that section 101.101(c) serve as an exception to

section 101.101(a) and (b)’s formal-notice requirements. Allowing the exception to swallow the rule

by failing to give the enacted language its ordinary meaning would abdicate our obligation to

enforce legislative intent. And if the lack of a bright-line rule were sufficient to overturn precedent,

precious little of our jurisprudence would ever be truly settled.

         Cathey has long been settled law, no compelling reason necessitates overturning it, and as

we reaffirm today, it was correctly decided in the first instance. The Court is certainly not infallible,

and reasonable minds often disagree about how a statute may reasonably be construed. But if we

were wrong in Cathey, the matter has become so settled that it is “now a policy matter for the

Legislature” to address.125

                                                  III. Conclusion

         The Tort Claims Act’s notice requirement is a jurisdictional prerequisite, not a shield against

liability. Prompt notice of a claim is part of the legislative bargain for the Act’s waiver of

governmental immunity. Prompt notice alerts governmental units of the need to investigate claims,

abate dangerous conditions, and make appropriate budgeting decisions. Consistent with the

pecuniary underpinnings of governmental immunity, prompt notice enables governmental units to



         124
               See Greater Hous. P’ship v. Paxton, 468 S.W.3d 51, 58 (Tex. 2015).
         125
             Moss v. Gibbs, 370 S.W.2d 452, 458 (Tex. 1963) (Legislature’s failure to amend a statute in the twenty-six
year period following this Court’s definitive interpretation constituted legislative acceptance).

                                                          33
properly defend themselves and budget to pay claims that may not be asserted until years after a

claim accrues. Absent formal notice, a claim may thus proceed against a governmental unit only

if the entity had actual notice of a claim.

       Actual notice means the governmental unit is subjectively aware that it may be responsible

for death, injury, or property damage in the manner ultimately alleged by the claimant. This is a

fact-based inquiry that may be determined as a matter of law when the facts are undisputed. In this

case, the facts conclusively establish the City knew its investigators had concluded that the condition

of a road under its putative jurisdiction contributed to the deaths of two travelers. This is precisely

what the relatives allege in the underlying lawsuit. Accordingly, we hold the City had actual notice

of a claim within the meaning of section 101.101(c) of the Tort Claims Act. We therefore reverse

the court of appeals’ judgment and remand the case to the trial court for further proceedings.




                                                       ______________________________
                                                       Eva M. Guzman
                                                       Justice




OPINION DELIVERED: June 14, 2019




                                                  34